
	
		II
		112th CONGRESS
		1st Session
		S. 971
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Wyden (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote neutrality, simplicity, and fairness in the
		  taxation of digital goods and digital services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Digital Goods and Services Tax
			 Fairness Act of 2011.
		2.FindingThe Congress finds that it is appropriate to
			 exercise congressional enforcement authority under section 5 of the 14th
			 amendment to the Constitution of the United States and Congress' plenary power
			 under article I, section 8, clause 3 of the Constitution of the United States
			 (commonly known as the commerce clause) in order to ensure that
			 States and political subdivisions thereof do not discriminate against providers
			 and consumers of digital goods and digital services by imposing multiple,
			 excessive and discriminatory taxes and other burdens on such providers and
			 consumers.
		3.Multiple and
			 discriminatory taxes prohibitedNo State or local jurisdiction shall impose
			 multiple or discriminatory taxes on or with respect to the sale or use of
			 digital goods or digital services.
		4.Retail,
			 sourcing, and other limitations and rules
			(a)Retail
			 limitationTaxes on or with respect to the sale of digital goods
			 or digital services may only be imposed on or with respect to a sale to a
			 customer.
			(b)Taxpayer
			 limitationTaxes on or with respect to the sale of digital goods
			 or digital services may only be imposed on and collected only from a customer
			 or a seller.
			(c)Sourcing
			 limitation
				(1)In
			 generalTaxes on or with respect to the sale of digital goods or
			 digital services may be imposed only by the State and local jurisdictions whose
			 territorial limits encompass the customer’s tax address.
				(2)Multiple
			 locationsIf the sale of digital goods or digital services is
			 made to multiple locations of a customer, whether simultaneously or over a
			 period of time, the seller may determine the customer’s tax address or
			 addresses using the address or addresses of use as provided by the
			 customer.
				(3)Seller held
			 harmlessA seller that relies in good faith on information
			 provided by a customer to determine the customer’s tax address or addresses
			 shall not be held liable for any additional tax based on a different
			 determination of the customer’s tax address or addresses.
				(d)Limitation on
			 expansive interpretationNo tax on or with respect to the sale or
			 use of tangible personal property, telecommunications service, Internet access
			 service, or audio or video programming service may be construed by any
			 regulation, administrative ruling, or otherwise, to be imposed on or with
			 respect to the sale or use of a digital good or a digital service. For purposes
			 of this Act, a transaction involving a digital good shall be characterized
			 solely as a transaction involving the provision of a digital service unless the
			 transaction results in the transfer or delivery of a complete copy, with the
			 right to use permanently or for a specified period, of the digital good that is
			 the subject of the transaction. No tax on or with respect to the sale or use of
			 a digital good may be construed by any regulation, administrative ruling, or
			 otherwise, to be imposed on or with respect to the sale or use of a digital
			 service. The limitations provided by this subsection shall not apply to any
			 construction of a statute that was approved by a judicial interpretation of
			 that statute on or before the date of the enactment of this Act.
			(e)Treatment of
			 bundled goods and services
				(1)In
			 generalSubject to paragraph (2), if charges for digital goods or
			 digital services are aggregated with, and not separately stated from, charges
			 for other goods or services, then the charges for digital goods or digital
			 services may be taxed for purposes of this Act at the same rate and on the same
			 basis as charges for the other goods or services unless the seller can
			 reasonably identify the charges for the digital goods or digital services from
			 its books and records kept in the regular course of business.
				(2)Charges for
			 delivery and transferIf the charge for a digital good or digital
			 service is aggregated with, and not separately stated from, a charge for
			 electronically delivering or transferring the digital good, or providing the
			 digital service, to the customer, then the seller may either apply paragraph
			 (1) or treat the service of electronic delivery or transfer as a non-severable
			 and incidental component of the digital good or digital service.
				(f)Treatment of
			 digital codeThe tax treatment of the sale of a digital code
			 shall be the same as the tax treatment of the sale of the digital good or
			 digital service to which the digital code relates. The sale of the digital code
			 shall be considered the sale transaction for purposes of this Act.
			5.DefinitionsIn this Act:
			(1)Customer
				(A)In
			 generalSubject to subparagraph (B), the term
			 customer means a person that purchases a digital good or digital
			 service, for a purpose other than resale.
				(B)End
			 userFor the purpose of determining a place of primary use under
			 paragraph (2)(A), the term customer means the end
			 user (as such term is used in section 124 of title 4, United States
			 Code) of the purchased digital good or digital service.
				(2)Customer’s tax
			 addressThe term customer’s tax address
			 means—
				(A)with respect to
			 digital goods or digital services that are sold to a customer by a provider of
			 mobile telecommunications service that is subject to being sourced under
			 section 117 of title 4, United States Code, or for which the charges are billed
			 to the customer by such provider, and delivered or transferred electronically
			 by means of such provider’s mobile telecommunications service, the customer’s
			 place of primary use, as defined in section 124 of such title;
				(B)if subparagraph
			 (A) does not apply, and if the digital good or digital service is received by
			 the customer at a business location of the seller, such business
			 location;
				(C)if neither
			 subparagraph (A) nor subparagraph (B) applies, and if the location where the
			 digital good or digital service is received by the customer is known to the
			 seller, such location;
				(D)if none of
			 subparagraphs (A) through (C) applies, the customer’s address that is either
			 known to the seller or, if not known, obtained by the seller during the
			 consummation of the transaction, including the address of the customer’s
			 payment instrument if no other address is available;
				(E)if an address is
			 neither known nor obtained as provided in subparagraph (D), the address of the
			 seller from which the digital good or digital service was sold; and
				(F)notwithstanding
			 subparagraphs (A) through (E), for digital goods that are delivered or
			 transferred, or digital services that are provided, to a person other than the
			 customer, including advertising services, the location of delivery, transfer,
			 or provision if known or, otherwise, the customer’s address determined under
			 subparagraph (D) or (E).
				(3)Delivered or
			 transferred electronically; provided electronicallyThe term
			 delivered or transferred electronically means delivered or
			 transferred by means other than tangible storage media and the term
			 provided electronically means provided remotely via electronic
			 means.
			(4)Digital
			 codeThe term digital code means a code that conveys
			 only the right to obtain a single type of digital good or digital
			 service.
			(5)Digital
			 goodThe term digital good means any good or product
			 that is delivered or transferred electronically, including software,
			 information maintained in digital format, digital audio-visual works, digital
			 audio works, and digital books.
			(6)Digital
			 service
				(A)In
			 generalThe term digital service means any service
			 that is provided electronically, including the provision of remote access to or
			 use of a digital good.
				(B)Exception
					(i)In
			 generalThe term digital service does not include
			 telecommunications service, Internet access service, or audio or video
			 programming service.
					(ii)Audio or video
			 programmingThe term audio or video programming
			 means programming provided by, or generally considered comparable to
			 programming provided by, a radio or television broadcast station.
					(iii)Video
			 programmingThe term video programming shall not
			 include interactive on-demand services (as defined section 602(12) of the
			 Communications Act of 1934 (47 U.S.C. 522(12)), pay-per-view services, or
			 services generally considered comparable to such services regardless of the
			 technology used to provide such services.
					(7)Discriminatory
			 tax
				(A)In
			 generalThe term discriminatory tax means any tax
			 imposed by a State or local jurisdiction—
					(i)on
			 or with respect to the sale or use of any digital good or digital service at a
			 higher rate than is generally imposed on or with respect to the sale or use of
			 tangible personal property or of similar services that are not provided
			 electronically;
					(ii)on
			 or with respect to any seller of digital goods or digital services at a higher
			 rate or by incorporating a broader tax base than is generally imposed on or
			 with respect to sellers in transactions involving tangible personal property or
			 involving similar services that are not provided electronically, except that
			 this clause shall apply only to the extent that the higher rate or broader tax
			 base is attributable to the fact that such person sells digital goods or
			 digital services;
					(iii)that is
			 required to be collected with respect to the sale or use of digital goods or
			 digital services by different sellers or under other terms that are
			 disadvantageous to those applied in taxing the sale or use of tangible personal
			 property or of similar services that are not provided electronically; or
					(iv)on
			 or with respect to any separately stated amount that is charged by the seller
			 of a specific digital good or digital service, and is directly related to
			 electronically delivering or transferring that good or providing that service,
			 at a higher rate than is generally imposed on or with respect to delivery
			 charges, or shipping and handling charges, on tangible personal
			 property.
					(B)ApplicationFor
			 purposes of this paragraph, all taxes, tax rates, exemptions, deductions,
			 credits, incentives, exclusions, and other similar factors shall be taken into
			 account in determining whether a tax is a discriminatory tax.
				(8)Generally
			 imposedA tax shall not be considered generally
			 imposed if it is imposed only on specific services, specific industries
			 or business segments, or specific types of property.
			(9)Multiple
			 taxThe term multiple tax means any tax that is
			 imposed on or with respect to the sale or use of a digital good or a digital
			 service by a State or local jurisdiction, for which such State or local
			 jurisdiction gives no credit with respect to a tax that was previously paid on
			 or with respect to the sale or use of such digital good or digital service to
			 another State or local jurisdiction, unless the territorial limits of the
			 jurisdiction imposing the earlier tax and the jurisdiction imposing the later
			 tax both encompass the same tax address of the customer.
			(10)Purchase for
			 resaleA digital good or digital service is purchased for the
			 purpose of resale if such good or service is purchased for the purpose of
			 reselling it, or for using it as a component part of or integration into
			 another digital good or digital service that is to be sold to another person,
			 and includes the purchase of a digital good or digital service for further
			 commercial broadcast, rebroadcast, streaming, restreaming, transmission,
			 retransmission, licensing, relicensing, reproduction, copying, distribution,
			 redistribution, or exhibition of the digital good or digital service, in whole
			 or in part, to another person.
			(11)Sale and
			 purchaseThe terms sale and purchase,
			 and all variations thereof, shall include lease, rent, and license, and
			 corresponding variations thereof.
			(12)SellerThe
			 term seller means a person making sales of tangible personal
			 property, digital goods, digital services, or other services, and does not
			 include a person that provides, on behalf of another person, order taking,
			 order fulfillment, billing, or electronic delivery or transfer service with
			 respect to the sale of a digital good or a digital service.
			(13)State or local
			 jurisdictionThe term State or local jurisdiction
			 means any of the several States, the District of Columbia, any territory or
			 possession of the United States, a political subdivision of any State,
			 territory, or possession, or any governmental entity or person acting on behalf
			 of such State, territory, possession, or subdivision and with the authority to
			 assess, impose, levy, or collect taxes.
			(14)TaxThe
			 term tax means any charge imposed by any State or local
			 jurisdiction for the purpose of generating revenues for governmental purposes,
			 including any tax, charge, or fee levied as a fixed charge or measured by gross
			 amounts charged, regardless of whether such tax, charge, or fee is imposed on
			 the seller or the customer and regardless of the terminology used to describe
			 the tax, charge, or fee. Such term does not include a tax on or measured by net
			 income or an ad valorem tax.
			6.Federal
			 jurisdictionNotwithstanding
			 section 1341 of title 28, United States Code, and without regard to the amount
			 in controversy or citizenship of the parties, a district court of the United
			 States has jurisdiction, concurrent with other jurisdiction of courts of the
			 United States and the States, to prevent a violation of this Act.
		7.Effective date;
			 application
			(a)General
			 ruleThis Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application to
			 liabilities and pending casesNothing in this Act shall affect
			 liability for taxes accrued and enforced before the date of the enactment of
			 this Act, or affect ongoing litigation relating to such taxes, except as
			 provided in section 4(d) of this Act.
			8.Sense of
			 CongressIt is the sense of
			 Congress that each State shall take reasonable steps necessary to prevent
			 multiple taxation of digital goods and digital services in situations where a
			 foreign country has imposed a tax on such goods or services.
		9.Savings
			 provisionIf any provision or
			 part of this Act is held to be invalid or unenforceable by a court of competent
			 jurisdiction for any reason, such holding shall not affect the validity or
			 enforceability of any other provision or part of this Act.
		
